DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 10/22/21.  Claims 1, 4, 19, and 20 have been amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method of dynamically generating medical queries, the method comprising: applying a first clustering algorithm to a set of known medical queries to thereby group the set of known medical queries into categories of medical queries; applying a second clustering algorithm to a set of known medical documents to thereby group medical information extracted from the set of known medical documents into categories of medical information; generating a bipartite graph between the categories of medical information and categories of medical queries based on results from the first clustering algorithm and results from the second clustering algorithm, wherein each of the categories of medical queries is connected to at least one category of medical information and each category of medical information is connected to at least one category of medical queries; selecting a first query from the set of known medical queries, the first query prompting a user for input of medical data; receiving a user input to the first query; determining a first set of candidate diagnoses based on the user input; classifying remaining queries in the set of known medical queries to determine a ranking of the remaining queries based on the first set of candidate diagnoses and whether the remaining queries can be answered by the user; selecting one or more additional queries from the ranked remaining queries, the one or more additional queries prompting a user for input of additional medical data; and determining a second set of candidate diagnoses based on the additional medical data, wherein the second set of candidate diagnoses is a subset of the first set of candidate diagnoses.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because applying clustering algorithms to queries/documents, generating a graph, selecting queries, receiving a user input, determining diagnoses, and classifying queries, can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can draw the bipartite graph on paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 19 and 20, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the computing node, computer readable storage medium, processor, and computer program product are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of applying algorithms, generating a graph, selecting data, receiving user input, determining data, and classifying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that 
Claims 2-18 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-18 recite the same abstract idea. Claims 2-18 describe further limitations regarding prompting a user for medical information, wherein the set of known medical queries comprises questions previously asked by a healthcare professional, reassigning at least one patient symptom, wherein the set of known medical documents are anonymized medical records, annotating documents, separating the description of findings, wherein the plurality of generated queries are automatically/manually generated, a textual similarity method, providing the user with a set of recommended answers, determine a data sufficiency factor, stopping selecting one or more additional queries when the data sufficiency factor is above a threshold, providing the user with a set of questions to ask a healthcare professional, and generating a partial medical record. These are all just further describing the abstract idea recited in 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1).
(A) Referring to claim 1, Ebadollahi discloses a method of dynamically generating medical queries, the method comprising (abstract and para. 12 & 27 of Ebadollahi): 
applying a first clustering algorithm to a set of known medical queries to thereby group the set of known medical queries into categories of medical queries (para. 12 & 27 of Ebadollahi); 
applying a second clustering algorithm to a set of known medical documents to thereby group medical information extracted from the set of known medical documents into categories of medical information (para. 26-27 & 30 of Ebadollahi; Examiner interprets the patient histories in storage to be a form of “medical documents”)); 
generating a bipartite graph between the categories of medical information and categories of medical queries based on results from the first clustering algorithm and results from the second clustering algorithm, wherein each of the categories of medical queries is connected to at least one category of medical information and each category of medical information is connected to at least one category of medical queries (note the connections in Figure 3 and para. 27-30 of Ebadollahi; “When a preferred system (e.g., 100 in FIG. 1) receives a query 120 about a patient, the similarity measurement module 102 models 122 patient data as a bipartite graph with two types of nodes, patient and clustered 
selecting a first query from the set of known medical queries, the first query prompting a user for input of medical data (para. 12, 25, 27, and 32 of Ebadollahi); 
receiving a user input to the first query (para. 12, 25, 27, and 32 of Ebadollahi); 
determining a first set of candidate diagnoses based on the user input (para. 25 and 26 of Ebadollahi; “The top-k similar scores are returned, e.g., displayed 112, for a medical professional, e.g., a doctor to select one or more similar patients and make a diagnosis for the current patient and suggest treatment”). 
Ebadollahi does not disclose classifying remaining queries in the set of known medical queries to determine a ranking of the remaining queries based on the first set of candidate diagnoses and whether the remaining queries can be answered by the user; selecting one or more additional queries from the ranked remaining queries, the one or more additional queries prompting a user for input of additional medical data; and determining a second set of candidate diagnoses based on the additional medical data, wherein the second set of candidate diagnoses is a subset of the first set of candidate diagnoses.
Walker discloses classifying remaining queries in the set of known medical queries to determine a ranking of the remaining queries based on the first set of candidate diagnoses and whether the remaining queries can be answered by the user; selecting one or more additional queries from the ranked remaining queries, the one or more additional queries prompting a user for input of additional medical data; and determining a second set of candidate diagnoses based on the additional medical 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Walker within Ebadollahi.  The motivation for doing so would have been to get the information about the individual person that best directs the therapy recommendations (para. 55 of Walker).
(B) Referring to claim 2, Ebadollahi discloses further comprising prompting a user for medical information for which no prior query has been generated (para. 12, 25, 27, and 32 of Ebadollahi).
(C) Referring to claim 3, Ebadollahi discloses wherein the set of known medical queries comprises questions previously asked by a healthcare professional (para. 27 of Ebadollahi).
(D) Referring to claim 4, Ebadollahi discloses wherein applying the second clustering algorithm comprises reassigning at least one patient symptom from one group to another group (para. 4, 6, and 30 of Ebadollahi).
(E) Referring to claim 18, Ebadollahi discloses further comprising generating a partial medical record based on the medical data and additional medical data (para. 2, 4, and 26 of Ebadollahi).
(F) Claim 19 differs from claim 1 by reciting “ A system comprising: a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising….“ (see Fig. 1 and para. 17-20 & 25 of Ebadollahi). Claim 20 differs from claim 1 by reciting “A computer program product for dynamically generating medical queries, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising….“ (see Fig. 1 and para. 17-20, 25, and 27 of Ebadollahi).
.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), and further in view of Mossin et al. (Us 2019/0034591 A1).
(A) Referring to claim 5, Ebadollahi and Walker do not disclose wherein the set of known medical documents are anonymized medical records of visits to a healthcare professional. 
Mossin discloses wherein the set of known medical documents are anonymized medical records of visits to a healthcare professional (para. 78-79 of Mossin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Mossin within Ebadollahi and Walker.  The motivation for doing so would have been so that data is shared in compliance with all state and federal privacy laws (para. 79 of Mossin).(B) Referring to claim 6, Ebadollahi discloses further comprising: separating a description of findings in the set of known medical documents from a diagnostic portion and/or prescriptive portion (para. 26 of Ebadollahi). (C) Referring to claim 7, Ebadollahi discloses wherein separating the description of findings comprises: annotating the set of known medical documents, wherein the annotations indicate a plurality of features; extracting the plurality of features; and detecting transitions in the set of known medical documents based on the extracted plurality of features (para. 4, 5, and 26 of Ebadollahi).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), in view of Mossin et al. (Us 2019/0034591 A1), and further in view of D’Souza et al. (US 2017/0323061 A1).
(A) Referring to claim 8, Ebadollahi, Walker, and Mossin do not disclose wherein separating the description of findings further comprises: separating the description of findings into individual sentences; identifying a plurality of types of medical information; segmenting the set of known medical documents into a plurality of symptoms and a plurality of medical facts; pairing the plurality of symptoms with a plurality of generated queries; and aligning the plurality of generated queries. 
D'Souza discloses wherein separating the description of findings further comprises: separating the description of findings into individual sentences; identifying a plurality of types of medical information; segmenting the set of known medical documents into a plurality of symptoms and a plurality of medical facts; pairing the plurality of symptoms with a plurality of generated queries; and aligning the plurality of generated queries (para. 42, 58, 122, and 123 of D’Souza). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of D’Souza within Ebadollahi, Walker, and Mossin. The motivation for doing so would have been to extract facts and document patient encounters (para. 58 and abstract of D’Souza).(B) Referring to claims 9 and 10, Ebadollahi discloses wherein the plurality of generated queries are automatically generated and wherein the plurality of generated queries are manually generated (para. 12 and 27 of Ebadollahi).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), in view of Mossin et al. (Us .
(A) Referring to claims 11 and 12, Ebadollahi, Walker, Mossin, and D’Souza do not disclose wherein aligning comprises a textual similarity method and wherein the textual similarity method comprises word embeddings or cluster of word embeddings.
	Koister discloses wherein aligning comprises a textual similarity method and wherein the textual similarity method comprises word embeddings or cluster of word embeddings (para. 14 of Koister).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Koister within Ebadollahi, Walker, Mossin, and D’Souza.  The motivation for doing so would have been to identify pertinent information (para. 14 of Koister).


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), and further in view of Turi-Cunningham et al. (US 2016/0055301 A1).
(A) Referring to claims 15 and 16, Ebadollahi and Walker do not disclose further comprising comparing the additional medical data to predetermined medical records to determine a data sufficiency factor and stopping selecting one or more additional queries when the data sufficiency factor is above a threshold.
	Turi-Cunningham discloses comparing the additional medical data to predetermined medical records to determine a data sufficiency factor and stopping selecting one or more additional queries when the data sufficiency factor is above a threshold (Fig. 3 and para. 57-90 of Turi-Cunningham).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Turi-Cunningham within .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), and further in view of Heckerman et al. (US 2007/0112598 A1).
(A) Referring to claim 17, Ebadollahi and Walker do not disclose further comprising providing the user with a set of questions to ask a healthcare professional.
	Heckerman discloses providing the user with a set of questions to ask a healthcare professional (para. 41 of Heckerman).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Heckerman within Ebadollahi and Walker.  The motivation for doing so would have been to assist the user with suitable questions (para. 41 of Heckerman)

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi et al. (US 2013/0231953 A1) in view of Walker, II (US 2015/0213232 A1), and further in view of Clawson (US 2011/0064204 A1).
(A) Referring to claims 13 and 14, Ebadollahi and Walker do not disclose further comprising providing the user with a set of recommended answers and wherein the recommended answers are determined from answers to predetermined queries in a database.
	Clawson discloses providing the user with a set of recommended answers and wherein the recommended answers are determined from answers to predetermined queries in a database (Fig. 3C and para. 62-64 of Clawson).
.



 Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/29/21.
(1) Applicant respectfully requests that the rejection under 35 U.S.C. 101 be withdrawn.
(2) Ebadollahi does not teach or suggest a bipartite P201705107US0133362.17001graph, as claimed. 
 
(A) As per the first argument, see 101 rejection above. Furthermore, note that there is no technology (e.g., computer components) recited in claim 1. The  limitations constitute “a mental process” because applying clustering algorithms to queries/documents, generating a graph, selecting queries, receiving a user input, determining diagnoses, and classifying queries, can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can draw the bipartite graph on paper. 
Please note limitations that are indicative of an inventive concept (aka “significantly more”):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Limitations that are not indicative of an inventive concept (aka “significantly more”):
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
The basis for the McRo court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Applicant's 
Regarding BASCOM, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. In Applicant’s case, it is unclear what is non-conventional and non-generic about the arrangement of the additional elements. Claim 1 does not recite any additional elements. Regarding claims 19 and 20, other than reciting a computing node, a computer readable storage medium, a processor, and a computer program product to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
(B) As per the second argument, see 103 rejection above. The Examiner respectfully submits that it is unclear how the language of the claims differs from the applied prior art. Note the broad language used in the claims such as “medical information” and “medical queries.” Ebadollahi discloses a bipartite graph (see abstract, para. 12 & 26-30, and Fig. 3 of Ebadollahi).  Examiner interprets the patient histories in storage to be a form of “medical documents.” In particular, note the following paragraphs of Ebadollahi which disclose:
[0026] The similarity measurement module 102 determines a pairwise patient similarity score for a current patient against histories, e.g., in storage 110, for other individual patients to identify similar conditions. In particular, the similarity measurement module 102 uses a general patient similarity measure for handling heterogeneous patient records as set forth hereinbelow. The similarity match module 104 searches resulting similarity scores and retrieves the histories for the top-k similar 
[0027] FIG. 2 shows an example of matching a patient to existing patients according to a preferred embodiment of the present invention. When a preferred system (e.g., 100 in FIG. 1) receives a query 120 about a patient, the similarity measurement module 102 models 122 patient data as a bipartite graph with two types of nodes, patient and clustered factor nodes connected by edges. Then, the similarity measurement module 102 determines a cluster similarity score 124 for each other patient in each factor cluster. The similarity measurement module 102 combines scores 126 for each patient to provide a global similarity measure for each. The similarity measurement module 102 stores 128 the results, which indicate how close each other patient matches the query patient. Optionally, only a selected number of the closest matches are stored, e.g., based on the highest global scores for each other patient. The similarity match module 104 searches the stored similarity scores, retrieves the top-k similar scores and presents 130 histories for those top-k patients. The requesting medical professional, e.g., the query patient's doctor, reviews the results, e.g., on display 112 using a typical graphical user interface (GUI). The requesting medical professional can review the results and provide feedback 132 to feedback module 106 through the GUI, which the feedback module 106 uses to re-weight the graph edges. 
[0028] So, as shown in the example of FIG. 3, the similarity measurement module 102 models (120 in FIG. 2) patient data as a bipartite graph with two types of nodes, patient nodes 140-1-140-m and factor nodes, grouped or clustered in clusters 142-1-142-n, where n=three (3) in this example. The patient nodes 140-1-140-m correspond to individual patients. Each factor cluster 142-1-142-n may be weighted w and is associated a particular feature, e.g., patient codes. The clusters 142-1-142-n can have multiple types with each type associated with a different type weight t.sub.i. Relationships between the patients and individual cluster nodes are indicated by edges 144-1-144-j. Weights a, associated with each of the edges 144-1-144-j, indicate the importance of each particular relationship. 
[0030] In this example, the factor clusters 142-1-142-n are categories for the individual nodes, which include a diagnosis code cluster 142-1, e.g., Clinical Classifications Software (CCS); a procedure code (CPT) cluster 142-2, and a drug code (NDC) cluster 142-n. Also, individual factor nodes can indicate symptoms, indicate a temporal logical sequence modeled as factor nodes, or be a very general (e.g., logical) indicator. For example, factor nodes can indicate glucose level as normal, low, or high. In another example, a factor node can indicate the logical sequence"CCS.1 follows with (CPT.2 and NDC.2)." For each cluster 142-1-142-n, the similarity measurement module 102 determines the cluster similarity 124 of requesting patient x with existing patient y 140-1-140-m based on the correlation of factors between the two patients x and y. Optionally, instead of using a weighted familiarity approach to arrive at similarity measurements, a random walk approach as also described by Sun et al. may be used. The similarity measurement module 102 stores 128 the global similarity measure S.sub.x,y, e.g., in storage 110, for use by the similarity match module 104. 
The Examiner interprets the bipartite graph containing patient nodes and factor nodes in Ebadollahi to be a form of “a bipartite graph between the categories of medical information and categories of medical dynamically creating a questionnaire for a patient to fill out while waiting to be seen by a healthcare provider and the dynamic questionnaire may determine an initial differential diagnosis based on information supplied by the patient to better use time with the healthcare provider).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686